As filed with the Securities and Exchange Commission on February 8, 2011 and amended on June 24, 2011 File No. 812-13866 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO. 1 TO THE APPLICATION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”), FOR AN ORDER GRANTING EXEMPTIONS FROM SECTIONS 18(c) AND 18(i) OF THE 1940 ACT, AND PURSUANT TO SECTION 17(d) OF THE 1d-1 THEREUNDER ASGI AGILITY INCOME FUND ASGI AURORA OPPORTUNITIES FUND, LLC ASGI CORBIN MULTI-STRATEGY FUND, LLC ALTERNATIVE STRATEGIES GROUP, INC. ALTERNATIVE STRATEGIES BROKERAGE SERVICES, INC. Written and oral communications regarding this Application should be addressed to: Lloyd Lipsett, Esq. Wells Fargo Law Department 200 Berkeley Street Boston, Massachusetts 02116 (617) 210-3433 With copies of written communications to: Mark P. Goshko George J. Zornada K&L Gates LLP 1 Lincoln Street Boston, MA 02111 (617) 261-3100 This Application (including Exhibits) contains 37 pages. UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of: ASGI AGILITY INCOME FUND ASGI AURORA OPPORTUNITIES FUND, LLC ASGI CORBIN MULTI-STRATEGY FUND, LLC ALTERNATIVE STRATEGIES GROUP, INC. ALTERNATIVE STRATEGIES BROKERAGE SERVICES, INC. Investment Company Act of 1940 File No. 812-13866 AMENDMENT NO. 1 TO THE APPLICATION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”), FOR AN ORDER GRANTING EXEMPTIONS FROM SECTIONS 18(c) AND 18(i) OF THE 1(d) OF THE 1d-1 THEREUNDER I.THE PROPOSAL 1.ASGI Agility Income Fund, ASGI Aurora Opportunities Fund, LLC and ASGI Corbin Multi-Strategy Fund, LLC (each, a “Fund” and, collectively, the “Funds”), Alternative Strategies Group, Inc. (the “Adviser”) and Alternative Strategies Brokerage Services, Inc. (the “Placement Agent”)(together, the “Applicants”) hereby seek an order of the Securities and Exchange Commission (the “Commission”), pursuant to Section 6(c) of the Investment Company Act of 1940, as amended (the “1940 Act”), granting exemptions from Sections 18(c) and 18(i) of the 1940 Act, and pursuant to Section 17(d) of the 1940 Act and Rule 17d-1 thereunder, to permit the Funds to offer investors multiple classes of shares, interests or units, as the case may be, (“Shares”)1 with varying sales loads and asset-based service and/or 1 As used in this Application, the term “Shares” includes any other equivalent designation of a proportionate ownership interest (such as units) of the Funds, as defined below. 2 distribution fees, as described more fully in this Application.The Applicants request that the order also apply to any other continuously-offered registered closed-end management investment company existing now or in the future for which the Adviser or the Placement Agent or any entity controlling, controlled by, or under common control (as the term “control” is defined in Section 2(a)(9) of the 1940 Act) with the Adviser or the Placement Agent, acts as investment adviser or principal underwriter, and which provides periodic liquidity with respect to its Shares pursuant to Rule 13e-4 under the Securities Exchange Act of 1934, as amended (the “1934 Act”) (collectively with the Funds, the “Funds”).2Any Fund relying on this relief will do so in a manner consistent with the terms and conditions of this Application.The Applicants represent that each investment company presently intending to rely on the order requested in this Application is listed as an Applicant. 2.The ASGI Agility Income Fund (the “Agility Fund”) is a Delaware statutory trust registered under the 1940 Act as a closed-end management investment company.The Agility Fund is classified as a non-diversified investment company under the 1940 Act. The Agility Fund’s investment objective is to seek to provide investment returns over various market cycles and to seek to preserve the real purchasing power of an investment in the Agility Fund through capital appreciation equal to the rate of inflation (as measured by the consumer price index) over time. 2 The terms “investment adviser” and “principal underwriter” are defined in Sections 2(a)(20) and 2(a)(29) of the 1940 Act, respectively. 3 The Agility Fund intends to primarily invest in other commingled investment vehicles, including but not limited to, mutual funds, private investment funds and exchange-traded products, and to a lesser extent by making direct investments. The ASGI Aurora Opportunities Fund, LLC (the “Aurora Fund”) is a Delaware limited liability company registered under the 1940 Act as a closed-end management investment company.The Aurora Fund is classified as a non-diversified investment company under the 1940 Act. The Aurora Fund’s investment objective is to generate consistent long-term capital appreciation with diversification of risk through the use of a “multi-manager, multi-strategy” global investment strategy. The Aurora Fund will attempt to invest broadly across worldwide markets which may include the United States and North America, Latin America, Eastern and Western Europe and Asia. The Aurora Fund intends to primarily invest in a select group of commingled investment vehicles managed by experienced investment managers that implement a number of different alternative investment strategies and invest in a variety of worldwide markets.The Aurora Fund may, to a lesser extent, make direct investments. The ASGI Corbin Multi-Strategy Fund, LLC (the “Corbin Fund”) is a Delaware limited liability company registered under the 1940 Act as a closed-end management investment company.The Corbin Fund is classified as a non-diversified investment company under the 1940 Act. The Corbin Fund’s investment objective is toachieve a consistent return on capital, with limited correlation with equity market returns over a full market cycle, 4 through investments in a diversified portfolio of securities and other instruments including, but not limited to, securities of United States (“U.S.”) and non-U.S. corporations, U.S. government securities, non-U.S. government securities, partnership interests, money market instruments, derivatives on securities, commodity interests including futures contracts, options, options on futures, other derivatives including swaps, forward contracts, currencies, physical commodities and other instruments. The Corbin Fund intends to principally invest in various commingled investment vehicles.The commingled investment vehicles in which the Corbin Fund invests will be across a wide range of strategies.The Corbin Fund may, to a lesser extent, make direct investments. 3.Subscriptions may be submitted to, and are received by, the Funds throughout any given month, but accepted at the same time once per month.All subscriptions accepted by a Fund are accepted at the end of the month, and the NAV is determined as of the close of business on the last calendar day of that month.Subscriptions accepted by the Funds become effective as of the opening of business on the first calendar day of the following month (each such day, a “Subscription Date”) based on the previous month-end NAV.Investors who purchase Shares of a Fund, and other persons who acquire Shares become shareholders of the Fund (the “Shareholders”).Each Fund currently issues a single class of Shares (the “Initial Class”).The Funds expect to accept monthly subscriptions on an ongoing basis. 4.The Shares are not offered or traded in a secondary market and are not listed on any securities exchange or quoted on any quotation medium.Because Shareholders do not have the right to require a Fund to redeem Shares, a Fund may 5 from time to time offer to repurchase Shares pursuant to written tenders by Shareholders in accordance with Rule 13e-4 under the 1934 Act (“Repurchases”), in order to provide a limited degree of liquidity to Shareholders.Repurchases of a Fund’s Shares will be made at such times, in such amounts and on such terms as may be determined by the Board of Trustees or Managers, as the case may be, of the Fund (each a “Board”, and each individual member thereof, a “Trustee”), in its sole discretion. In determining whether a Fund should offer to Repurchase Shares, the Board will consider a variety of operational, business and economic factors.The Adviser expects to recommend ordinarily that the Board authorize each Fund to offer to Repurchase Shares from Shareholders quarterly with March 31, June 30, September 30 and December 31 valuation dates.As discussed above, a Fund’s Repurchases are conducted pursuant to Rule 13e-4 under the 1934 Act. As noted above, each Fund currently issues Shares of the Initial Class.The Funds may offer additional classes of Shares, as described below. 5.As with open-end management investment companies that issue multiple classes of shares pursuant to Rule 18f-3 under the 1940 Act, the different classes of Shares of a Fund will represent investments in the same portfolio of securities but will be subject to different expenses (such as asset-based service and/or distribution fees).Thus, the net income attributable to, and any dividends payable on, each class of Shares will differ from each other from time to time.As a result, the net asset value per Share of the classes may differ over time. 6.Under the proposal, each class of Shares would be offered at net asset value.A new Share class (the “New Class”) would be offered at net asset value, and 6 may also charge a front-end sales load and an annual asset-based service and/or distribution fee.Initial Class Shares would continue to be offered at net asset value with no front-end sales load or asset-based service and/or distribution fee, and would be available only to institutions and investors who compensate their financial intermediary directly (for example, through wrap fee programs).Each class of Shares would comply with the provisions of Rule 12b-1 under the 1940 Act or any successor thereto or replacement rules, as if that rule applied to closed-end management investment companies, and with the provisions of Rule 2830(d) of the Conduct Rules of the National Association of Securities Dealers, Inc. (“NASD”), as such rule may be amended, or any successor rule thereto (the “NASD Conduct Rule 2830”),3 as if it applied to the Funds.The structure of the proposed classes of Shares is described in detail below under “Statement of Facts – Proposed Class Structure and Characteristics.” 7.The above classes of Shares may or may not be offered.Additional classes of Shares may be added in the future. 8.A number of precedents exist for the implementation of a multiple-class system and the imposition of asset-based service and/or distribution fees for closed-end funds substantially similar to the relief sought by Applicants.See, e.g., Allianz RCM Global Ecotrends Fund, et al., Inv. Co. Act. Rel. Nos. 27936 (August 23, 2007) (Notice) and 27971 (September 18, 2007) (Order); Man-Glenwood Lexington, LLC, et al., Inv. Co. Act. Rel. Nos. 27263 (March 16, 2006) (Notice) and 27285 (April 11, 2006) (Order); Van Kampen Investment Advisory Corp., et al., Inv. 3 Any references to NASD Conduct Rule 2830 include any successor or replacement Financial Regulatory Authority Rule to NASD Conduct Rule 2830. 7 Co. Act Rel. Nos. 25924 (February 3, 2003) (Notice) and 25951 (March 3, 2003) (Order); Scudder Weisel Capital Entrepreneurs Fund and Scudder Weisel Capital LLC, Inv. Co. Act Rel. Nos. 24805 (December 27, 2000) (Notice) and 24833 (January 19, 2001) (Order); and Eaton Vance Management, et al., Inv. Co. Act Rel. Nos. 24648 (September 19, 2000) (Notice) and 24689 (October 16, 2000) (Order) (closed-end funds within a master-feeder structure). II.STATEMENT OF FACTS A.The Applicants 1.The Agility Fund is a Delaware statutory trust registered under the 1940 Act as a closed-end management investment company.The Agility Fund is classified as a non-diversified investment company under the 1940 Act.The Agility Fund was organized under the laws of the state of Delaware on July 29, 2010. The Aurora Fund is a Delaware limited liability company registered under the 1940 Act as a closed-end management investment company.The Aurora Fund is classified as a non-diversified investment company under the 1940 Act.The Aurora Fund was organized under the laws of the state of Delaware on November 19, 2010. The Corbin Fund is a Delaware limited liability company registered under the 1940 Act as a closed-end management investment company.The Corbin Fund is classified as a non-diversified investment company under the 1940 Act.The Corbin Fund was organized under the laws of the state of Delaware on November 19, 2010. 8 2.The Adviser is a corporation organized under the laws of the state of North Carolina.The Adviser is a wholly owned subsidiary of Wells Fargo & Company (“Wells Fargo”).The Adviser serves as investment adviser to each Fund. The Adviser is registered with the Commission as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”). 3.The Placement Agent is registered with the Commission as a broker/dealer under the 1934 Act.The Placement Agent is under common control with the Adviser and is an affiliated person, as defined in Section 2(a)(3) of the 1940 Act, of the Adviser. B.Current Structure and Characteristics 1.Each Fund continuously offers Shares in private placements in reliance on the provisions of Regulation D under the Securities Act of 1933, as amended (the “1933 Act”). 2.Each Fund does not, however, continuously redeem Shares as does an open-end management investment company.Unlike shares of many closed-end management investment companies, Shares of the Funds are not listed on any securities exchange and do not trade on an over-the-counter system such as Nasdaq.Furthermore, it is not expected that any secondary market will ever develop for the Shares.However, in order to provide a limited degree of liquidity to Shareholders, the Funds may from time to time offer to Repurchase Shares at their then-current net asset value pursuant to Rule 13e-4 under the 1934 Act. Repurchases will be made at such times, in such amounts and on such terms as may be determined by the Board, in 9 its sole discretion.Each Fund currently offers a single class of Shares that is not subject to any sales load imposed by the Fund or any service and/or distribution fee.4 C.Proposed Class Structure and Characteristics 1.Each Fund proposes to engage in a continuous offering of Shares in the manner described below.Each Fund proposes to offer multiple classes of Shares, such as the Initial Class Shares and New Class Shares, described below, or any other classes.Additional classes may permit an investor to choose the method of purchasing Shares that the investor deems most beneficial, based on factors applicable to the investor, such as the amount of the purchase or the length of time the investor expects to hold the Shares.In the future, a Fund’s Board could adopt this or another sales charge structure. 2.Initial Class Shares would continue to: (1) not be subject to a sales load; (2) be subject to minimum purchase requirements; and (3) potentially be subject to an EWC, in each case as set forth in each Fund’s Private Placement Memorandum (each individually, the “Memorandum” and collectively, the “Memoranda”). 3.New Class Shares would be offered at net asset value, and may also charge a front-end sales load and an annual asset-based service and/or distribution fee.In the future, the Funds’ Board could adopt this or another sales charge structure. 4 Shares are subject to an “early withdrawal charge” (“EWC”) if the interval between the date of purchase of the Shares and the valuation date with respect to the repurchase of such Shares is, with respect to the Agility Fund and the Aurora Fund, less than one year and, with respect to the Corbin Fund, less than 180 days.An EWC is defined for purposes of this application as a fee assessed to a Shareholder upon repurchase of Shares and payable to the applicable Fund.The EWC charged by the Funds is not the same as a contingent deferred sales charge (“CDSC”) assessed by an open-end fund pursuant to rule 6c-10 under the 1940 Act, as CDSCs are distribution-related charges payable to a distributor, whereas the EWC is payable to the Fund to compensate long-term Shareholders for the expenses related to shorter term investors, in light of the Funds’ generally longer-term investment horizons and investment operations.Although the Funds do not currently intend to impose CDSCs, they would only do so pursuant to rule 6c-10 under the 1940 Act. 10 4.Actual fees approved and adopted may vary, but a class of Shares could not have annual asset-based service and/or distribution fees in excess of the NASD Conduct Rule 2830. a.Service fees compensate the Placement Agent and selected brokers, dealers, or other financial intermediaries that provide personal services to Shareholders and/or maintain Shareholder accounts.Such Shareholder services and maintenance may include, but are not limited to, establishing and maintaining Shareholder accounts and records, processing subscription and Repurchase transactions, answering inquiries regarding a Fund and its special features, and other services as may be agreed upon from time to time and permitted by applicable statute, rule, or regulation.Applicants represent that these asset-based service fees will comply with the provisions of the NASD Conduct Rule 2830. b.Distribution fees would be paid pursuant to a plan of distribution adopted by each Fund in compliance with Rules 12b-1 and 17d-3 under the 1940 Act, as if those rules applied to closed-end management investment companies, with respect to a class (a “Distribution Plan”).Under the Distribution Plan, each Fund, either directly or through the Placement Agent, would compensate brokers, dealers, or other financial intermediaries for activities primarily intended to result in the sale of Shares.Applicants represent that these asset-based distribution fees will comply with the provisions of the NASD Conduct Rule 2830.Applicants note that if a Distribution Plan were to be adopted by a Fund, the Fund’s Board would consider and approve the Distribution Plan with respect to each class of Shares in a manner consistent with Rule 12b-1, and the Distribution Plan would be approved by a 11 majority of the Trustees, including a majority of the Trustees who are not interested persons of the Fund within the meaning of Section 2(a)(19) of the 1940 Act, and who have no direct or indirect financial interest in the operation of the Distribution Plan or in any agreements related to the Distribution Plan, as provided for in Rule 12b-1.The Distribution Plan also would require Shareholder approval.5 c.Although the Funds do not intend to do so, each Fund may waive the EWC for certain categories of Shareholders or transactions to be established from time to time.With respect to any waiver of, scheduled variation in, or elimination of the EWC, each Fund will comply with Rule 22d-1 under the 1940 Act as if the EWC were a CDSC and as if the Fund were an open-end investment company. 5.All expenses incurred by a Fund will be allocated among its various classes of Shares based on the respective net assets of such Fund attributable to each such class, except that the net asset value and expenses of each class will reflect the expenses associated with the Distribution Plan of that class (if any), Shareholder services fees attributable to a particular class (including transfer agency fees, if any), and any other incremental expenses of that class. 6.In addition to distribution and/or service fees, each Class of a Fund may, by action of the Fund’s Board or its delegate, also pay a different amount of the following expenses: administrative and/or accounting or similar fees (each as described in the relevant Fund’s Memorandum); 5 The Funds do not plan to offer exchange privilege. 12 legal, printing and postage expenses related to preparing and distributing to current Shareholders of a specific Class materials such as Shareholder reports, prospectuses, and proxies; Blue Sky fees incurred by a specific Class; Commission registration fees incurred by a specific Class; expenses of administrative personnel and services required to support the Shareholders of a specific Class; Trustees’ fees incurred as a result of issues relating to a specific Class; Auditors’ fees, litigation expenses, and other legal fees and expenses relating to a specific Class; incremental transfer agent fees and Shareholder servicing expenses identified as being attributable to a specific Class; account expenses relating solely to a specific Class; expenses incurred in connection with any Shareholder meetings as a result of issues relating to a specific Class; and any such other expenses (not including advisory or custodial fees or other expenses related to the management of a Fund’s assets) actually incurred in a different amount by a Class or related to a Class’ receipt of services of a different kind or to a different degree than another Class. Any income, gain, loss and expenses of a Fund not allocated to specific classes as described above shall be charged to the Fund and allocated to each class of such Fund in a manner consistent with Rule 18f-3(c)(1)(iii) under the 1940 Act. 7.From time to time, the Board of each Fund may create and offer additional classes of Shares, or may vary the characteristics described above of Initial Class and New Class Shares, including without limitation, in the following respects:(1) the amount of fees permitted by a Distribution Plan and/or service plan as to such class; (2) voting rights with respect to a Distribution Plan and/or service plan as to 13 such class; (3) different class designations; (4) the impact of any class expenses directly attributable to a particular class of Shares allocated on a class basis as described in this Application; (5) differences in any dividends and net asset values per Share resulting from differences in fees under a Distribution Plan and/or service plan or in class expenses; (6) any sales load structure; and (7) any conversion features, as permitted under the 1940 Act.Each Fund will comply with the provisions of Rule 18f-3 under the 1940 Act, as if it were an open-end management investment company.Accordingly, each Fund’s Repurchases will be made to all of its classes of Shares at the same time, in the same proportional amounts and on the same terms, except for differences in net asset values per Share resulting from differences in fees under a Distribution Plan and/or service plan or in class expenses. 8.Because of the different distribution fees, Shareholder services fees, and any other class expenses that may be attributable to the different classes, the net income attributable to, and any dividends payable on, each class of Shares may differ from each other from time to time.As a result, the net asset value per Share of the classes may differ over time.Expenses of a Fund, respectively allocated to a particular class of such Fund’s Shares will be borne on a pro rata basis by each outstanding Share of that class. III.EXEMPTIONS REQUESTED 1.The Multiple Class System Applicants request exemptive relief to the extent that the proposed issuance and sale of multiple classes of Shares of the Funds may be deemed:(1) to result in the issuance of a “senior security” within the meaning of Section 18(g) of the 1940 14 Act and thus be prohibited by Section 18(c); and (2) to violate the equal voting provisions of Section 18(i) of the 1940 Act. 2.Asset-Based Service and/or Distribution Fees Applicants request an order pursuant to Section 17(d) of the 1940 Act and Rule 17d-1 thereunder to the extent necessary for the Funds to pay asset-based service and/or distribution fees. IV.COMMISSION AUTHORITY 1.Pursuant to Section 6(c) of the 1940 Act, the Commission may, by order on application, conditionally or unconditionally exempt any person, security, or transaction, or any class or classes of persons, securities, or transactions, from any provision or provisions of the 1940 Act or from any rule or regulation under the 1940 Act, if and to the extent that the exemption is necessary or appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the 1940 Act. 2.Pursuant to Section 17(d) of the 1940 Act and Rule 17d-1 thereunder, the Commission may issue an order permitting an affiliated person of or a principal underwriter for a registered investment company, acting as principal, to participate in or effect a transaction in connection with a joint enterprise or other joint arrangement 15 or profit sharing plan in which the investment company participates.In reviewing applications submitted under Section 17(d) and Rule 17d-1, the Commission considers whether the participation of the investment company in a joint enterprise, joint arrangement or profit sharing plan is consistent with the provisions, policies, and purposes of the 1940 Act, and the extent to which the participation is on a basis different from or less advantageous than that of other participants. V.DISCUSSION A.Background 1.In its 1992 study entitled Protecting Investors:A Half Century of Investment Company Regulation (“Protecting Investors”), the Commission’s Division of Investment Management recognized that the 1940 Act imposes a rigid classification system that dictates many important regulatory consequences.6For example, the characterization of a management company as “open-end” or “closed-end” has, historically, been crucial to the determination of the degree of liquidity the fund’s shareholders will have, and thus the liquidity required of the fund’s investments. 2.Historically, except as noted below, there has been no middle ground between the two extremes of the open-end and the closed-end forms.Open-end funds have offered complete liquidity to their shareholders and thus required a high degree of liquidity of the underlying investment portfolio, while closed-end funds have been subject to requirements that in fact restrict the liquidity they are permitted to offer their investors.Under this bipolar system of regulation, neither form has provided the best vehicle for offering portfolios that have significant, but not complete, liquidity.In Protecting Investors, the staff of the Commission determined that, given the changes in the securities market since 1940 – in particular the emergence of semi-liquid investment opportunities – it was appropriate to re-examine the classification 6
